Case: 1:18-cv-00269-ACL Doc. #: 103 Filed: 05/18/21 Page: 1 of 2 PagelD #: 1975

  

D. Keith Henson
PAULE, CAMAZINE khenson@pcblawfirm.com

Pp L B & BLUMENTHAL, PC (314) 244-3628
February 18, 2021

Sent via email — erin mchugh@moed.uscourts.gov

Honorable Abbie Crites-Leoni
United States District Court
Eastern District of Missouri
555 Independence Street
Cape Girardeau, MO 63703

RE: Quinta Sanders, Plaintiff v. Mississippi County, Missouri, et al., Defendants
United States District Court, Eastern District of Missouri, Southeastern Division
Case No. 1:18-CV-00269-ACL

Dear Judge Crites-Leoni:

Pursuant to your Order of February 10, 2021, below is an outline of the terms of the settlement in the
above matter:

1) Defendants City of Charleston, Missouri, Robert Hearnes, Curtis Arnold, Zachary Matney, and
Austin Henson (“City of Charleston Defendants”) and the Plaintiff have agreed to settle all of
the Plaintiffs claims against the City of Charleston Defendants only for the sum of $500,000.00;

2) The City of Charleston Defendants and the Plaintiff have agreed that the Settlement Proceeds
will be distributed as follows:

a. The sum of Twenty Seven Thousand Two Hundred Seventy Two and 71/100 Dollars
($27,272.71) to Quinta Sanders, individually, as the natural mother of Tory D. Sanders,
deceased, and as an heir and beneficiary of Tory D. Sanders, deceased;

b. The sum of Twenty Seven Thousand Two Hundred Seventy Two and 72/100 Dollars
($27,272.72) to Summer Barrett, individually, and as the wife of Tory D. Sanders,
deceased, and as an heir and beneficiary of Tory D. Sanders, deceased;

c. The sum of Twenty Seven Thousand Two Hundred Seventy Two and 73/100 Dollars
($27,272.73) to be paid to Quinta Sanders, as the Next Friend of J.A.M.C., T.D.Q.S.,
T.M.D.S., J.T.E.C., L.C., J.S., and Z.S. for a total payment of One Hundred Ninety
Thousand Nine Hundred Nine 11/100 Dollars ($190,909.11) to be used for the purchase
of annuities for each minor;

d. The sum of Twenty Seven Thousand Two Hundred Seventy Two and 73/100 Dollars
(27,272.73) paid to Summer Barrett, as Next Friend of T.D.S. and D.C.B. for a total
payment of Fifty Four Thousand Five Hundred Forty Five and 46/100 Dollars ($54,545.46)
to be used for the purchase of annuities for each minor; and

CLAYTON @ 165 N. Meramec Avenue, Suite 110 St. Louis, Missouri 63105-3772 | 314.727.2266 Tel | 6s eS ne
O’FALLON @ 1001 Boardwalk Springs Place, Suite 111 O'Fallon, Missouri 63368-4777 | 636.443.2050 Tel
www.peblawfirm.com
Case: 1:18-cv-00269-ACL Doc. #: 103 Filed: 05/18/21 Page: 2 of 2 PagelD #: 1976

  

PAULE, CAMAZINE

\e2@)B4) & BLUMENTHAL, rc

Hon. Abbie Crites-Leoni
February 18, 2021
Page 2

e. The sum of Two Hundred Thousand and 00/100 Dollars ($200,000.00) for attorney fees
to The Wendt Law Firm, P.C. and Law Office of Michael G. Hoskins, P.C.

3. The Parties have agreed that Next Friends will be appointed for nine minors so the Court
can approve the minors’ settlements from the proceeds of the death settlement. Plaintiff Quinta
Sanders, as the Grandmother of seven of the minors, has agreed to be appointed the Next Friend
of JA.M.C., T.D.Q.S., T.M.D.S., J.T.E.C., L.C., J.S. and Z.S. Summer Barrett, as the Mother of
two of the minors, has agreed to be appointed the Next Friend of her children T.D.S. and D.C.B.

4, The Parties have agreed that this is a confidential settlement and all documents filed with
the Court concerning the settlement will be filed under “Seal.” The Parties have also agreed that
a Joint Application for Approval of the Settlement for the Injuries to and Death of Tory D.
Sanders, Deceased will be filed and an Application for Approval of the Minors’ Settlements
from the Settlement for the Injuries to and Death of Tory D. Sanders, Deceased will be filed with
the Court.

The terms of the settlement described above are the product of mutual agreement of the Plaintiff
and the City of Charleston Defendants. Please let us know if you have any questions about the terms of
the settlement.

Very truly yours,
CII , | PC.
eith Henson

Attomey for the City of Charleston Defendants

and
ao “ Weed 4 O XH wath Porperter wid Cara

Attorney for Plaintiff Sa wt. lM. Wr

03772930.DOCX/1/2565-925
